DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the original filing of the application and the preliminary amendment received on 19 April 2021, both of which are entered.

Claims 1-51 are cancelled and claims 52-71 are new.  In summary, claims 52-71 are pending in the application.

Specification
The disclosure is objected to because of the following informalities: The paragraph added in the preliminary amendment received 19 April 2021, should be updated with the fact that the parent application has issued as patent 11,010,946.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,010,946. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 52 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 11,010,946 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 52 are to be found in patent claim 1 as the application claim 52 fully encompasses patent claim 1. The difference between the application claim 52 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 52.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 52 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,010,946. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 62 of the instant application correspond across the column to the like lettered elements of claim 11 of patent 11,010,946 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 62 are to be found in patent claim 11 as the application claim 62 fully encompasses patent claim 11. The difference between the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 62 is anticipated by claim 11 of the patent, it is not patentably distinct from claim 11 of the patent.

Application 17/234,443
11,010,946 - 16/310,887
52. A method comprising: 

(a) selecting a first point in a video frame of a media asset; 

(b) detecting a color associated with the first point; 

(c) selecting a plurality of points, wherein the plurality of points comprises points within a threshold distance of the first point; 

(d) calculating a change in color between the first point and each point of the plurality of points; 

(e) comparing the calculated change in color between the first point and each point in the plurality of points with a threshold color change; 

(f) generating, based on the comparing, a modifiable data structure representing a surface within the video frame, 

(g) wherein the surface corresponds to the first point and a subset of points of the plurality of points that are within the threshold color change of the first point; 

(h) selecting, based on the data structure, an advertisement for display with the video frame; and 

(i) modifying the data structure to include the advertisement such that the advertisement is displayed with the video frame and appears on the surface within the video frame.


(c) selecting a first plurality of points in a video frame of a media asset; 

(b) detecting a color associated with each point of the first plurality of points; 

(a) selecting a first point in the first plurality of points; 

calculating a distance between the first point and other points in the first plurality of points; 

(c) selecting a second plurality of points from the other points in the first plurality of points, 

(c) wherein the second plurality of points comprises points within a threshold distance of the first point; 

(d) calculating a change in color between the first point and each point of the second plurality of points; 

(e) comparing the calculated change in color between the selected point and each point in the set of points with a threshold color change; 

(f) generating, based on the comparing, a subset of points that are within the threshold color change; 

(h) generating, based on the subset of points, a data structure representing a surface; 

(i) selecting, based on the data structure, an advertisement of a plurality of advertisements for display with the video frame; and generating for display the advertisement so that it appears on the surface.


(a) select a first point in a video frame of a media asset; 

(b) detect a color associated with the first point; 

(c) select a plurality of points, wherein the plurality of points comprises points within a threshold distance of the first point; 

(d) calculate a change in color between the first point and each point of the plurality of points; 

(e) compare the calculated change in color between the first point and each point in the plurality of points with a threshold color change; 

(f) generate, based on the comparing, a modifiable data structure representing a surface within the video frame, 

(g) wherein the surface corresponds to the first point and a subset of points of the 

(h) select, based on the data structure, an advertisement for display with the video frame; and 

(i) modify the data structure to include the advertisement such that the advertisement is displayed with the video frame and appears on the surface within the video frame.


(c) select a first plurality of points in a video frame of a media asset; 

(b) detect a color associated with each point of the first plurality of points; 

(a) select a first point in the first plurality of points; 

calculate a distance between the first point and other points in the first plurality of points; 

(c) select a second plurality of points from the other points in the first plurality of points, 

(g) wherein the second plurality of points comprises points within a threshold distance of the first point; 

(d) calculate a change in color between the first point and each point of the second plurality of points; 

(e) compare the calculated change in color between the selected point and each point in the set of points with a threshold color change; 

(a) generate, based on the comparing, a subset of points that are within the threshold color change; 

(h) generate, based on the subset of points, a data structure representing a surface; 

(i) select, based on the data structure, an advertisement of a plurality of advertisements for display with the video frame; and generate for display the advertisement so that it appears on the surface.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 52-71 are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (U. S. Patent Application 2017/0278289 A1, hereafter ‘289) and in view of Wu (U. S. Patent Application Publication 2002/0027561 A1, hereafter ‘561).

Claims 1-51 (Cancelled).

Regarding claim 52, Marino teaches a method (‘289; Abstract; ¶ 0002; apparatus, systems, and computerized methods are disclosed) comprising: selecting a first point in a video frame of a media asset (‘289; Abstract; ¶ 0232-0233; host region for placing an advertisement starting with selecting the first pixel in a series of pixels contained in the first row of the image as a first point of a plurality of points; starting at the first row of the frame, going in the vertical direction and for each element (e.g., pixel), counting the number of elements in the horizontal 
Wu, working in the same field of endeavor, however, teaches comparing the calculated change in color between the first point and each point in the plurality of points with a threshold color change (‘561; ¶ 0034-0036; comparing the calculated change in color between the first point and each point in the plurality of points with a threshold color change; ¶ 0045; a current set of color clusters are sorted in descending order according to a size of a spatial region associated with each color cluster – another data structure for passing on to a calling or invoking method) for the benefit of determining similarly (nearly uniform) colored regions within an image.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the color clustering techniques taught by Wu with the techniques for inserting advertisements within media video frames as taught by Marino for the benefit of determining similarly (nearly uniform) colored regions within an image.

Regarding claim 53, Marino and Wu teach the method of claim 52 and further teach wherein selecting, based on the data structure, the advertisement for display with the video frame comprises: determining a type associated with the surface (‘289; ¶ 0246; identify type of host 

In regard to claim 54, Marino and Wu teach the method of claim 53 and further teach the method as further comprising: determining that the type associated with the surface is associated with a video object to be displayed on the surface (‘289; ¶ 0065; ¶ 0084; ¶ 0120; target digital content includes video digital content); and modifying the video object to include the advertisement on the video object (‘289; ¶ 0065-0067; ¶ 0120).

Regarding claim 55, Marino and Wu teach the method of claim 54 and further teach wherein modifying the data structure to include the advertisement such that the advertisement is displayed with the video frame and appears on the surface within the video frame comprises generating for display the advertisement so that it appears on the surface (‘289; ¶ 0443-0446; ¶ 0470).

In regard to claim 56, Marino and Wu teach the method of claim 53 and further teach wherein determining the type associated with the surface comprises: retrieving a color range associated with the surface (‘289; ¶ 0249-0250; ¶ 0259-0263); comparing the color range with color ranges for known surfaces (‘289; ¶ 0249-0250; ¶ 0259-0263); and determining, based on comparing the color range with the color ranges for known surfaces, the type that matches the 

Regarding claim 57, Marino and Wu teach the method of claim 53 and further teach wherein determining the type associated with the surface comprises: detecting a shape associated with the surface (‘289; ¶ 0249-0250; ¶ 0259-0263); comparing the shape with shapes for known surfaces (‘289; ¶ 0249-0250; ¶ 0259-0263); and determining, based on comparing the shape with the shapes for known surfaces, the type that matches the shape (‘289; ¶ 0249-0250; ¶ 0259-0263; shapes are detected and matched). 

In regard to claim 58, Marino and Wu teach the method of claim 52 and further teach wherein selecting the plurality of points comprises: detecting a resolution of the video frame (‘289; ¶ 0168); and selecting the plurality of points based on the resolution of the video frame (‘289; ¶ 0168; ¶ 0436-0438).

Regarding claim 59, Marino and Wu teach the method of claim 52 and further teach wherein calculating the change in color between the first point and each point of the plurality of points comprises: retrieving a first plurality of color values for a plurality of color components for the first point (‘561; ¶ 0034-0036); retrieving a second plurality of color values for a second plurality of color components for a second point (‘561; ¶ 0034-0036), wherein the second point is in the plurality of points (‘561; ¶ 0034-0036); comparing each value in the first plurality of values representing a color of the first point with a corresponding value in the second plurality of values (‘561; ¶ 0034-0036; ¶ 0040); and determining, based on comparing each value in the first 

In regard to claim 60, Marino and Wu teach the method of claim 52 and further teach wherein generating, based on the subset of points, the modifiable data structure representing the surface within the video frame comprises: comparing coordinates within the video frame of each point of the subset of points with coordinates of other points with the subset of points (‘289; ¶ 0436; engage the shape of the object); determining based on comparing the coordinates within the video frame of each point of the subset of points with the coordinates of other points with the subset of points (‘289; ¶ 0436; engage the shape of the object), edges of the surface (‘289; ¶ 0360; coordinates of the bounding box define the edges of the surface); and storing coordinates of the edges in the data structure (‘289; ¶ 0405; storage module used to store host region identification processing and defining data).

Regarding claim 61, Marino and Wu teach the method of claim 58 and further teach the method as further comprising: retrieving a plurality of frames that are scheduled to be displayed subsequent to the video frame (‘289; ¶ 0065); comparing colors associated with coordinates of the edges in the data structure with colors associated with corresponding cording within each frame of the plurality of frames (‘289; 0123; features or attributes, collectively referred to as available features, can include, but are not limited to, the following examples: (A) pixel values including but not limited to color, brightness, luminance, hue, radiance, lightness, colorfulness, chroma, intensity, saturation, or depth, as well as localized histograms or other aggregations of 

In regard to claim 62, Marino teaches a system (‘289; Abstract; fig. 1) to detect a location to place an advertisement in a media asset (‘289; Abstract; fig. 1), the system comprising: a communication port (‘289; fig. 1, element 122; ¶ 0109); a memory storing instructions (‘289; fig. 1, element 104; ¶ 091); and control circuitry communicably coupled to the memory and the communication port and configured to execute the instructions (‘289; fig. 1; ¶ 0091-0095; processor 102 and remaining components configured to execute instructions to perform the disclosed functions) to: select a first point in a video frame of a media asset (‘289; Abstract; ¶ 0232-0233; host region for placing an advertisement starting with selecting the first pixel in a series of pixels contained in the first row of the image as a first point of a plurality of points; starting at the first row of the frame, going in the vertical direction and for each element (e.g., pixel), counting the number of elements in the horizontal direction that satisfy the threshold and inserting this number into a histogram for the row.); detect a color associated with the first point (‘289; ¶ 0235; color value attribute of the first pixel of the first row of pixels); select a plurality of points (‘289; ¶ 0232-0233), wherein the plurality of points comprises points within a threshold distance of the first point (‘289; ¶ 0081; ¶ 0232-0233; points within the threshold distance defined by the length of the row in pixels in a height and width dimension of a predetermined dimension data structure); calculate a change in color between the first point and each point of the plurality of points (‘289; ¶ 0123; ¶ 0305; pixels within threshold distance share similar colors); generate, based on the comparing, a modifiable data structure (‘289; ¶ 0081; ¶ 00346; ¶ 
Wu, working in the same field of endeavor, however, teaches comparing the calculated change in color between the first point and each point in the plurality of points with a threshold color change (‘561; ¶ 0034-0036; comparing the calculated change in color between the first point and each point in the plurality of points with a threshold color change; ¶ 0045; a current set of color clusters are sorted in descending order according to a size of a spatial region associated with each color cluster – another data structure for passing on to a calling or invoking method) for the benefit of determining similarly (nearly uniform) colored regions within an image.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the color clustering techniques taught by Wu with the techniques for inserting advertisements within media video frames as taught by Marino for the benefit of determining similarly (nearly uniform) colored regions within an image.

Regarding claim 63, Marino and Wu teach the system of claim 62 and further teach wherein the control circuitry configured to select, based on the data structure, the advertisement for display with the video frame, is further configured to: determine a type associated with the surface (‘289; ¶ 0246; identify type of host region); compare the type associated with the surface with metadata associated with each advertisement of the plurality of advertisements (‘289; ¶ 0101-0102; metadata associated with source and target digital content is compared); and retrieve the advertisement based on the type of surface (‘289; ¶ 0101-0102; ¶ 0246).

In regard to claim 64, Marino and Wu teach the system of claim 63 and further teach wherein the control circuitry is further configured to: determine that the type associated with the surface is associated with a video object to be displayed on the surface (‘289; ¶ 0065; ¶ 0084; ¶ 

Regarding claim 65, Marino and Wu teach the system of claim 64 and further teach wherein the control circuitry configured to modify the data structure to include the advertisement such that the advertisement is displayed with the video frame and appears on the surface within the video frame is further configured to generate for display the advertisement so that it appears on the surface (‘289; ¶ 0443-0446; ¶ 0470).

In regard to claim 66, Marino and Wu teach the system of claim 63 and further teach wherein the control circuitry configured to determine the type associated with the surface is further configured to: retrieve a color range associated with the surface (‘289; ¶ 0249-0250; ¶ 0259-0263); compare the color range with color ranges for known surfaces (‘289; ¶ 0249-0250; ¶ 0259-0263); and determine, based on comparing the color range with the color ranges for known surfaces, the type that matches the color range (‘289; ¶ 0249-0250; ¶ 0259-0263, textures and color ranges are detected and matched).

Regarding claim 67, Marino and Wu teach the system of claim 63 and further teach wherein the control circuitry configured to determine the type associated with the surface is further configured to: detect a shape associated with the surface (‘289; ¶ 0249-0250; ¶ 0259-0263); compare the shape with shapes for known surfaces (‘289; ¶ 0249-0250; ¶ 0259-0263); and determine, based on comparing the shape with the shapes for known surfaces, the type that matches the shape (‘289; ¶ 0249-0250; ¶ 0259-0263; shapes are detected and matched).

In regard to claim 68, Marino and Wu teach the system of claim 62 and further teach wherein the control circuitry configured to select the plurality of points is further configured to: detect a resolution of the video frame (‘289; ¶ 0168); and select the first plurality of points based on the resolution of the video frame (‘289; ¶ 0168; ¶ 0436-0438).

Regarding claim 69, Marino and Wu teach the system of claim 62 and further teach wherein the control circuitry configured to calculate the change in color between the first point and each point of the plurality of points is further configured to: retrieve a first plurality of color values for a plurality of color components for the first point (‘561; ¶ 0034-0036); retrieve a second plurality of color values for a second plurality of color components for a second point (‘561; ¶ 0034-0036), wherein the second point is in the second plurality of points (‘561; ¶ 0034-0036); compare each value in the first plurality of values representing a color of the first point with a corresponding value in the second plurality of values (‘561; ¶ 0034-0036; ¶ 0040); and determine, based on comparing each value in the first plurality of values representing the color of the first point with the corresponding value in the second plurality of values (‘561; ¶ 0034-0036; ¶ 0038-0040), a difference between each color component (‘561; ¶ 0034-0036; ¶ 0038-0040); and store the different between each color component. (‘561; ¶ 0038-0041)

In regard to claim 70, Marino and Wu teach the system of claim 68 and further teach wherein the control circuitry configured to generated, based on the subset of points, the modifiable data structure representing the surface within the video frame is further configured to: compare coordinates within the video frame of each point of the subset of points with coordinates of other 

Regarding claim 71, Marino and Wu teach the system of claim 68, wherein the control circuitry is further configured to: retrieve a plurality of frames that are scheduled to be displayed subsequent to the video frame (‘289; ¶ 0065); compare colors associated with coordinates of the edges in the data structure with colors associated with corresponding cording within each frame of the plurality of frames (‘289; 0123; features or attributes, collectively referred to as available features, can include, but are not limited to, the following examples: (A) pixel values including but not limited to color, brightness, luminance, hue, radiance, lightness, colorfulness, chroma, intensity, saturation, or depth, as well as localized histograms or other aggregations of the same (collectively, “pixel values”); (B) values derived from said pixel values, including but not limited to approximations of the magnitude of the gradients of the image intensity function (“gradient”) as extracted through the convolution of the image using a kernel; ¶ 0259-0263; color and texture - cording - attributes are one of many search/match conditions disclosed); determine, for each frame of the plurality of frames and based on comparing the colors associated with coordinates of the edges in the data structure with the colors associated with corresponding cording within each frame of the plurality of frames (‘289; 0123; features or attributes, collectively referred to as available features, can include, but are not limited to, the following examples: (A) pixel values 

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 8488190 B2	Image Processing Apparatus, Image Processing Apparatus Control Method, And Storage Medium Storing Program – An image processing apparatus for processing input image data selects, as a comparative cluster to be compared with a pixel of interest in the input image data, a cluster for which an absolute value of a difference between a component sum of the pixel of interest and a component sum of a representative value of the cluster is not more than a first threshold value. And the apparatus calculates a color distance between the pixel of interest and the representative value of each of the comparative clusters. The apparatus classifies the pixel of interest to a cluster corresponding to a minimum value of the color distances, if the minimum value of the color distances is not more than a second threshold value and generates a new cluster to which the pixel of interest is to be classified, if all the color distances are larger than the second threshold value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613